Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 19-cv-3295-WJM-SKC

   DOWNTOWN LOFTS LIHTC LLLP, and
   DOWNTOWN LOFTS PAB LLLP,

          Plaintiffs,
   v.

   TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, a Connecticut
   corporation,

          Defendant.


        ORDER ON EARLY CROSS-MOTIONS FOR PARTIAL SUMMARY JUDGMENT


          This case is before the Court on: (1) Defendant Travelers Property Casualty

   Company of America’s Early Motion for Partial Summary Judgment (“Defendant’s

   Motion”) (ECF No. 37), to which Plaintiffs Downtown Lofts LIHTC LLLP and Downtown

   Lofts PAB LLLP (jointly, “Plaintiffs”) filed a response in opposition (ECF No. 46), and

   Defendant replied (ECF No. 49); and (2) Plaintiffs’ Early Motion for Partial Summary

   Judgment (“Plaintiffs’ Motion”) (ECF No. 38), to which Defendant responded (ECF No.

   45), and Plaintiffs replied (ECF No. 50). In addition, the parties filed Stipulated Facts

   for Early Cross Motions for Summary Judgment (ECF No. 36), and Plaintiffs filed a

   Notice of Supplemental Authority Re Early Cross-Motions for Partial Summary

   Judgment (ECF No. 58). For the following reasons, Defendant’s Motion is granted, and

   Plaintiffs’ Motion is denied.

                                   I. STANDARD OF REVIEW

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 2 of 17




   movant shows that there is no genuine dispute as to any material fact and the movant

   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “g enuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for

   the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence

   and all reasonable inferences therefrom in the light most favorable to the nonmoving

   party. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In

   addition, the Court must resolve factual ambiguities against the moving party, thus

   favoring the right to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th

   Cir. 1987).
                                          II. BACKGROUND

   A.     Stipulated Facts1

          FCI Constructors, Inc. (“FCI”) contracted with Colorado Coalition for the

   Homeless (“CCH”) to serve as general contractor and construct a building for CCH in

   Denver, known as the Renaissance Downtown Lofts (“the Project”). (ECF No. 36 ¶ 2.)

   CCH assigned its interests in the Project to Plaintiffs before the loss that is the subject



          1
            The following factual summary is taken from the Stipulated Facts for Early Cross
   Motions for Summary Judgment. (ECF Nos. 36, 36-1.) The Court recognizes that the parties
   dispute various material facts in their briefing on Defendant’s Motion and Plaintiffs’ Motion, but
   need not resolve those disputes here.

                                                    2
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 3 of 17




   of this litigation. (Id. ¶ 3.) In connection with the Project, FCI purchased builders’ risk

   insurance (the “Policy”) (ECF No. 36-1) from Defendant. (Id. ¶ 1.) The Policy period

   was October 1, 2017 to October 1, 2018. (ECF No. 36-1 at 3.) T he Policy included

   coverage for Covered Property up to the total project value reported to Defendant by

   FCI and a “Coverage Extension” for “Soft Costs” up to $1 million. (ECF No. 36 ¶ 1.)

           In or about November 2017, a covered loss caused water damage to the building

   at the Project. (Id. ¶ 6.) FCI notified Defendant of the loss and submitted a claim to

   Defendant. (Id. ¶ 7.) Defendant adjusted and paid FCI’s claim for damage to “Covered

   Property” in the amount of $3,079,519 and for “Soft Costs” in the amount of $238,897.

   (Id. ¶ 8.)

           Plaintiffs presented claims to Defendant for their own Soft Costs, totaling

   $657,211. (Id. ¶ 9.) Plaintiffs allege the Policy covers their Soft Costs losses. (Id. ¶

   10.) Defendant disputes this claim. (Id.)

           The parties dispute whether Plaintiffs are insureds under the Policy. (Id. ¶ 4.)

   The parties’ early cross motions address the question of what Soft Costs coverage, if

   any, a party can recover if they qualify as an Additional Named Insured (“ANI”) as

   defined by Section E.1 of the Policy. (Id.) For the purposes of the cross motions,

   Defendant does not dispute that Plaintif fs are ANIs under Section E.1 of the Policy. (Id.

   ¶ 5.)

   B.      Policy Provisions

           The Policy provides:

                        A.     COVERAGE



                                                 3
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 4 of 17




                         We will pay for direct physical loss of or
                         damage to Covered Property caused by or
                         resulting from a Covered Cause of Loss.

                         1.    Covered Property

                               Covered Property, as used in this
                               Coverage Form, means the following
                               types of property you own or for which
                               you are legally liable, the value of which
                               is included in the estimated “total project
                               value” shown in the Declarations:

                               a.     Permanent Works

                                      Materials, equipment, machinery,
                                      supplies and property of a similar
                                      nature that will become a
                                      permanent part of the project
                                      described in the Declarations
                                      during completion of such project
                                      or that will be used or expended
                                      in the completion of such project.

                                      Completion of the project
                                      includes site preparation
                                      (including demolition of existing
                                      buildings or structures),
                                      fabrication, assembly,
                                      installation, erection, alteration,
                                      renovation and similar
                                      construction activities.

                               b.     Temporary Works

                                      Cofferdams, construction forms,
                                      cribbing, falsework, hoarding,
                                      scaffolds, fencing, signs, office
                                      trailers (and their “contents”) and
                                      similar temporary buildings or
                                      structures incidental to
                                      completion of the project
                                      described in the Declarations.



                                         4
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 5 of 17




   (ECF No. 36-1 at 22.)

          Further, the Policy states that “Throughout this policy, the words ‘you’ and ‘your’

   refer to the Named Insured shown in the Declarations.” (Id.) The Declarations identify

   FCI and six other entities as Named Insureds.2 (Id. at 3, 9.) Significantly here, Plaintiffs

   are not listed as Named Insureds in the Declarations. (Id.)

          In a section titled “Additional Conditions,” Section E.1 of the Policy provides for

   certain coverage for ANIs:

                 E.     ADDITIONAL CONDITIONS

                        The following conditions apply in addition to the
                        COMMERCIAL INLAND MARINE CONDITIONS and
                        the COMMON POLICY CONDITIONS.

                        1.      Additional Named Insured

                                The following persons or organizations are
                                included as Additional Named Insureds when
                                you have agreed in a written contract or written
                                agreement, executed prior to loss, to name
                                such persons or organizations as an Additional
                                Named Insured, but only to the extent of their
                                financial interest in the Covered Property:

                                a.    Owners of Covered Property;

                                b.    Mortgagees or loss payees;

                                c.    Contractors, sub contractors and sub-
                                      sub contractors; and

                                d.    Lessors or lessees.



          2
           The General Purpose Endorsement lists the Named Insureds: “Item 1. Named Insured
   to Read: FCI Constructors, Inc.; Brem Partnership; Rivers Edge Properties, LLC; GJ Digs, LLC;
   FCI Constructors New Mexico, LLC; FCI Constructors of Wyoming, LLC; and FRDIGS, LLC.”
   (ECF No. 36-1 at 9.)

                                                 5
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 6 of 17




   (Id. at 33 (italics added, bold in original).)

          Section A.4.d of the Policy, “Coverage Extensions,” addresses Soft Costs and

   provides that “Each of the following Coverage Extensions applies unless Not Covered is

   indicated in the Declarations”:

                  d.     Soft Costs

                         We will pay your “soft costs” during the “period of
                         delay in completion”. Such “soft costs” must result
                         from direct physical loss of or damage to Covered
                         Property caused by or resulting from a Covered
                         Cause of Loss which delays the completion of the
                         applicable project described in the Declarations
                         beyond the “planned completion date”.

                         The Soft Costs Limit of Insurance shown in the
                         Declarations is the most we will pay in any one
                         occurrence under this Coverage Extension.

   (Id. at 23–24 (bold in original).)

          Section F, “Definitions,” defines “Soft Costs”:

                  10.    “Soft Costs” means your actual and necessary
                         business costs in excess of your budgeted amount for
                         the project consisting only of:

                         a.      Advertising and promotional expenses.

                         b.      Architect, engineer, designer and consultant
                                 fees.

                         c.      Costs resulting from the renegotiation of your
                                 sales contract, leases, or construction loans.

                         d.      General overhead and administrative
                                 expenses, other than legal, accounting and
                                 professional fees.

                         e.      Insurance premiums.



                                                    6
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 7 of 17




                        f.     Interest on money borrowed to finance
                               construction.

                        g.     Legal and accounting fees and other costs to
                               renegotiate and prepare revised contracts and
                               other documents.

                               These expenses cannot be used for
                               preparation of claims or to establish liability for
                               loss.

                        h.     Permit and Inspection Fees.

                        i.     Realty taxes and realty assessments.

   (Id. at 40 (bold in original).) The Policy Declarations include a separate sublimit for Soft

   Costs coverage of $1 million. (Id. at 15.)

   C.     Procedural History

          Plaintiffs filed this action in the District Court, City and County of Denver,

   Colorado on October 17, 2019. (ECF No. 6.) They brought three claims for relief: (1)

   breach of contract; (2) statutory delay/denial in violation of Colo. Rev. Stat. §§ 10-3-

   1115 & 1116; and (3) common law bad faith.

          On November 21, 2019, Defendant removed the action under this Court’s

   diversity jurisdiction. (ECF No. 1 at 2.) Defendant answered the complaint. (ECF No.

   16.) On March 24, 2020, the parties filed cross-motions for early partial summary

   judgment (ECF Nos. 37, 38), which are ripe for review.

                                          III. ANALYSIS

   A.     Principles of Insurance Policy Construction

          In a contract case, a motion for summary judgment allows for contract

   interpretation as a matter of law. Lake Durango Water Co., Inc. v. Pub. Utils. Comm’n


                                                 7
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 8 of 17




   of Colo., 67 P.3d 12, 20 (Colo. 2003) (en banc). Under Colorado law , courts construe

   insurance policies “using general principles of contract interpretation.” Greystone

   Constr., Inc. v. Nat’l Fire & Marine Ins. Co., 661 F.3d 1272, 1283 (10th Cir. 2011).

   Therefore, absent an ambiguity, a policy’s language is construed according to its plain

   meaning. Id. However, in recognition of the unique relationship between insurer and

   insured, courts “construe ambiguous provisions against the insurer and in favor of

   providing coverage to the insured.” Id. at 1284.

         To determine whether a provision is ambiguous, “the instrument’s language must

   be examined and construed in harmony with the plain and generally accepted meaning

   of the words employed, and reference must be made to all the provisions of the

   agreement.” Radiology Prof’l Corp. v. Trinidad Area Health Ass’n, Inc., 577 P.2d 748,

   750 (Colo. 1978) (en banc); Martinez v. Am. Family Mut. Ins. Co., 413 P.3d 201, 203

   (Colo. App. 2017) (recognizing that courts “read the provisions of the policy as a whole,

   construing the policy so that all provisions are harmonious and none is rendered

   meaningless”). Courts should avoid “strained constructions” in favor of “common

   constructions,” and technical and legal definitions should also be avoided. Dish

   Network Corp. v. Arch Specialty Ins. Co., 989 F. Supp. 2d 1137, 1144 (D. Colo. 2013),

   aff’d sub nom. Dish Network Corp. v. Arrowood Indem. Co., 772 F.3d 856 (10th Cir.

   2014). “In other words, the plain meaning of the words should be employed in a lay

   manner consistent with what would be understood by a person of ordinary intelligence.”

   Id.; Ad Two, Inc. v. City & Cnty. of Denver, 9 P.3d 373, 377 (Colo. 2000) (recognizing

   that “[t]he mere fact that the parties may have different opinions regarding the



                                               8
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 9 of 17




   interpretation of the contract does not itself create ambiguity in the contract”).

          Moreover, in insurance coverage disputes, “the insurer has the burden of proving

   that the facts fall within the policy’s exclusions.” Rivelli v. Twin City Fire Ins. Co., 359 F.

   App’x 1, 4 (10th Cir. 2009); RK Mech., Inc. v. Travelers Prop. Cas. Co. of Am., 944 F.

   Supp. 2d 1013, 1020 (D. Colo. 2011) (“W hen an insurance company seeks to limit or

   exclude coverage under the terms of an insurance policy, the insurer bears the burden

   of proving that a particular loss falls within an exclusion in the contract.”).

   B.     Whether Plaintiffs Are Entitled to Coverage for Soft Costs

          Plaintiffs claim they are entitled to coverage for their Soft Costs under the Policy.

   They interpret the Coverage Extension for Soft Costs, a coverage-granting provision

   which they contend must be liberally construed in their favor, as granting coverage to all

   insureds. (ECF No. 50 at 8.) Further, they argue that under their definition of “financial

   interest,”3 their Soft Costs qualify as a “financial interest in the Covered Property,”

   entitling them to coverage for their Soft Costs under the Policy. (ECF No. 38 at 16.)

          Alternatively, Plaintiffs argue that if an ANI does not have a “financial interest in

   Covered Property” as they define it, then that phrase is ambiguous as to its application

   as a limitation on an ANI’s right to claim that its Soft Costs losses are covered by the

   Policy. (Id. at 16–18.) They point to the fact that there is no language in the Coverage



          3
            Given that the Policy does not define the phrase “financial interest,” Plaintiffs engage
   in a lengthy analysis of the phrase’s purported definition. (ECF No. 38 at 7, 14–15.) Ultimately,
   they conclude that “the plain meaning of financial interest is: an interest involving money or its
   equivalent; an interest in the nature of an investment; the capital contribution by the owners
   plus any retained earnings; a monetary stake or claim in the property or a monetary
   responsibility for the property; or, a relationship to property that has a monetary impact on the
   insured.” (Id. at 15–16.)

                                                   9
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 10 of 17




   Extension for Soft Costs specifically excluding ANIs from coverage, and that

   “[g]enerally, a Policy gives additional named insureds the same coverage as named

   insureds.” (Id. at 17 (citing Sonoco Prods. Co. v. Travelers Indemn. Co., 315 F.2d 126,

   128–29 (10th Cir. 1963)).)

          Finally, they argue that the reasonable expectations doctrine entitles them to

   coverage for their Soft Costs. (Id. at 18–19.)

          Defendant disputes Plaintiffs’ arguments. (ECF No. 45.) For the following

   reasons, the Court agrees with Defendant.

          First, the plain language of the Policy belies Plaintiffs’ arguments. As an initial

   matter, for the purposes of the motions before the Court, the parties agree that

   Plaintiffs, as CCH’s assignees, are ANIs under the Policy. (ECF No. 36 ¶ 5; ECF No.

   38 at 6.) The Coverage Extension for Soft Costs states that “We will pay your ‘Soft

   Costs’ during the ‘period of delay in completion.’” (ECF No. 36-1 at 23–24.) Further,

   the Policy states that “Throughout this policy, the words ‘you’ and ‘your’ refer to the

   Named Insured shown in the Declarations.” (Id. at 22.) Accordingly, the Coverage

   Extension, specifically employing the defined term “your,” applies solely to the Named

   Insureds listed in the Declarations.

          The parties could have written the Policy so that the Coverage Extension applied

   to both Named Insureds and ANIs, but they did not. The Court must enforce the

   contract before it, not the contract Plaintiffs wish they had signed. Thus, the Coverage

   Extension does not entitle Plaintiffs to coverage for their Soft Costs.

          Additionally, despite Plaintiffs’ numerous arguments to the contrary, Section

   E.1—the provision describing the Additional Conditions that apply to ANIs—does not

                                                10
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 11 of 17




   provide Plaintiffs with a basis to obtain Soft Costs coverage. That provision limits ANIs’

   coverage “only to the extent of their financial interest in the Covered Property.” (Id. at

   33.) As explained above, the Policy defines Covered Property to mean Permanent

   Works or Temporary Works (which are further defined). (Id. at 22.) As also explained

   above, Soft Costs have a distinct definition. (Id. at 40.)

          The fact that the Policy separately and explicitly provides a Coverage Extension

   for Soft Costs reinforces the notion that—despite Plaintiffs’ contention that their Soft

   Costs are encompassed by their financial interest in the Covered Property (ECF No. 38

   at 16)—the two types of coverage are distinct.4 Were the Court to apply Plaintiffs’

   construction of the Policy, it would render the distinction between coverage for Covered

   Property and Soft Costs meaningless-–a result to be avoided under Colorado law. See

   Copper Mountain, Inc. v. Indus. Sys., Inc., 208 P.3d 692, 700 (Colo. 2009) (“W e choose

   a construction of the contract that harmonizes provisions instead of rendering them



          4
              Section B explains the Policy’s “Exclusions,” and Section B.2 provides:

                    2.     We will not pay for loss or damage caused by or resulting
                           from any of the following:

                           a.     Consequential Loss

                                  (1) Delay, loss of use or loss of market; or

                                  (2) Loss of income, soft costs or extra expenses
                                  except as specifically provided in this Coverage
                                  Part.

   (ECF No. 36-1 at 31.) Thus, the Policy expressly excludes consequential losses other than
   those provided for by the Soft Costs Coverage Extension. If consequential losses and Soft
   Costs were included within the definition of Covered Property, then the exclusion addressing
   consequential losses and the Coverage Extension and sublimit for Soft Costs would be
   unnecessary.

                                                    11
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 12 of 17




   superfluous.”). There simply would be no need for a Coverage Extension for Soft Costs

   if such costs already fell within the provisions of coverage for Covered Property.

   Indeed, Defendant does not dispute that Plaintif fs have a financial interest or an

   insurable interest in the Covered Property. (ECF No. 45 at 8.) But that financial

   interest, without more, does not contractually create coverage under the Policy for

   Plaintiffs’ Soft Costs.

          In addition, the fact that Defendant paid FCI, a Named Insured, for direct

   physical loss or damage to the Covered Property and for its Soft Costs further bolsters

   the idea that the types of coverage are different. As owners, Plaintiffs’ financial interest

   in the Covered Property was protected by Defendant’s payment to FCI; Defendant

   apparently did not contest that FCI was entitled to its Soft Costs as a Named Insured.

   However, Defendant now contests Plaintiffs’ right to Soft Costs, as their claim for Soft

   Costs is broader than the rights ANIs have under the Policy.

          Next, to the extent Plaintiffs argue the phrase “financial interest in Covered

   Property” is ambiguous (ECF No. 38 at 16–18; ECF No. 46 at 18), their argument is

   unavailing and appears to be an effort to create ambiguity where none exists.5 See


          5
              Plaintiffs also argue the definition of “you” and “your” as applied by Defendant is
   ambiguous, and applying Defendant’s definition of those terms to the other parts of the Policy
   would lead to absurd results. (ECF No. 46 at 19–21.) For support, they cite Marathon Ashland
   Pipe Line LLC v. Maryland Cas. Co., 243 F.3d 1232, 1241–42 & n.6 (10th Cir. 2001) for the
   proposition that “Reading the Policy as excluding additional insureds everywhere the word ‘you’
   is employed would make the policy’s coverage amorphous, leaving additional insureds open to
   all sorts of unanticipated exclusions.” (ECF No. 46 at 19.) Instead, Plaintiffs argue that “A
   policy could clearly say additional insureds do not qualify as named insureds.” (Id.)
            In its reply, Defendant argues that Plaintiffs’ interpretation ignores the distinction
   between Named Insureds and ANIs. (ECF No. 49 at 8–9.) As ANIs, Plaintiffs obtained limited
   coverage to protect their financial interest in the Covered Property. They did not, however,
   obtain the additional Coverage Extensions offered to Named Insureds like FCI.
            The Court agrees with Defendant. ANIs may have different rights under an insurance

                                                 12
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 13 of 17




   Dish Network, 989 F. Supp. 2d at 1143 (“Mere disagreement between the parties about

   the meaning of a term, however, does not create ambiguity. Union Rural Elec. Ass’n v.

   Public Utils. Comm’n, 661 P.2d 247, 251 (Colo. 1983). One m ay not read an ambiguity

   into a term where none exists in order then to resolve the resulting ambiguity against

   the insurer.”). For the reasons explained above, the phrases “Covered Property” and

   “Soft Costs” are defined in the Policy and, as such, work together to exclude Plaintiffs’

   claim from the scope of the Policy’s coverage for ANIs.

           To the extent Plaintiffs alternatively argue that the use of the phrase “financial

   interest in Covered Property” elsewhere in the Policy supports coverage of their

   interpretation, this argument is also unavailing. Plaintiffs contest Defendant’s argument

   that Section E.1 gives notice that the coverage provided to ANIs is not the same as that

   provided to Named Insureds. (ECF No. 46 at 13.) Rather, Plaintiffs argue Defendant

   “cannot be correct because [Defendant] uses the exact same verbiage to ‘limit’ claims

   by any insureds, including Named Insured’s (limiting coverage to an insureds’ ‘financial

   interest in the Covered Property’).” (Id. (emphasis in original) (citing ECF No. 36-1 at 19

   - Inland Marine Conditions - Loss Payment; id. at 36 - Construction Pak - Builders’ Risk

   Coverage Form - Additional Conditions - Loss Payment; and id. at 38 - Construction



   policy than Named Insureds. Here, unlike in Marathon, the Policy defines “you” and “your” and
   limits their application to those entities listed in the Declarations, which do not include Plaintiffs.
   See Associated Elec. & Gas Ins. Servs. Ltd. v. Am. Int’l Grp., Inc., 166 F. Supp. 3d 1248, 1254
   (D. Utah 2015) (distinguishing policy that defined “you” from Marathon, which “determined that
   the policy did not clearly define the term ‘you’”).




                                                     13
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 14 of 17




   Pak - Builders’ Risk Coverage Form - Additional Conditions - Transfer of Rights of

   Recovery Against Others to Us).) Plaintiffs argue that when the Policy is read as a

   whole, Defendant’s use of the phrase “financial interest in Covered Property” does not

   support its argument that ANIs cannot avail themselves of the $1 million in Soft Costs

   coverage included in the Policy. (Id. at 13–14.)

          However, as Defendant explains, the limiting language in the definition of ANIs is

   not the term “financial interest in Covered Property.” (ECF No. 49 at 4.) Instead, it is

   the prefatory language that provides that certain parties “are included as [ANIs] . . . but

   only to the extent of their financial interest in the Covered Property.” (ECF No. 36-1 at

   33 (emphasis added).) The other references in the Policy to “financial interest in

   Covered Property” do not have the same prefatory language, nor do they address Soft

   Costs.6 The Policy separately addresses Soft Costs in the Coverage Extension. (Id. at

   23–24.) Thus, given the lack of prefatory language in other parts of the Policy, the use

   of the phrase “financial interest in Covered Property” is distinguishable in Section E.1

   from its other uses in other parts of the Policy, rendering Plaintiffs’ argument

   unsuccessful.

          Finally, Plaintiffs argue the reasonable expectations doctrine provides grounds

   for coverage because the Policy has no exclusionary language advising ANIs they are

   not covered for Soft Costs, and the Policy fails to give ANIs notice that they are not



          6
              For example, the Loss Payment provision provides that “We will not pay you more than
   your financial interest in the Covered Property.” (ECF No. 36-1 at 19.) The language thus
   provides that Defendant would only pay a party for its financial interest in the Covered Property.
   It is silent as to Soft Costs. Coverage for Soft Costs would have to come from another
   provision in the contract.

                                                  14
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 15 of 17




   entitled to Soft Costs coverage. The Colorado Supreme Court has summarized the

   reasonable expectations doctrine as follows:

                  Given insurance policies’ unique nature, which includes
                  significant potential for insurers to take advantage of or
                  mislead insureds, such policies are subject to heightened
                  scrutiny, including the doctrine of reasonable expectations,
                  which obligates insurers to clearly and adequately convey
                  coverage-limiting provisions to insureds. In Colorado, the
                  reasonable expectations of insureds have succeeded over
                  exclusionary policy language in two main situations:
                  (1) where an ordinary, objectively reasonable person would,
                  based on the language of the policy, fail to understand that
                  he or she is not entitled to the coverage at issue; and
                  (2) where, because of circumstances attributable to an
                  insurer, an ordinary, objectively reasonable person would be
                  deceived into believing that he or she is entitled to coverage,
                  while the insurer would maintain otherwise.

   Bailey v. Lincoln Gen. Ins. Co., 255 P.3d 1039, 1048–49 (Colo. 2011).

          Contrary to Plaintiffs’ contention, neither of these situations is present here. 7

   The Policy provisions analyzed above provide notice that ANIs are entitled to different

   coverage than Named Insureds. Plaintiffs’ argument fails to acknowledge the limiting

   language in Section E.1, which provides that ANIs have coverage “only to the extent of

   their financial interest in the Covered Property.” (ECF No. 36-1 at 33.) Based on this

   language, the Court cannot conclude that an ordinary, reasonable person would fail to

   understand he or she is not entitled to Sof t Costs coverage under the Policy. Thus,

   Defendant is entitled to summary judgment on Plaintiffs’ breach of contract claim.




          7
              Although Plaintiffs cite both parts of the reasonable expectations doctrine, they only
   ever invoke the first part, as they do not contend Defendant deceived them into believing they
   were entitled to coverage. (See ECF No. 38 at 18.) The Court therefore limits its analysis to
   the first part of the doctrine.

                                                   15
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 16 of 17




   C.     Remaining Claims

          Defendant is also entitled to summary judgment in its favor on Plaintiffs’ statutory

   delay/denial and common law bad faith claims. Generally, this Court has held that

   where a party’s breach of insurance contract claim fails, the corresponding (and

   derivative) statutory and common law bad faith breach of insurance contract claims fail

   as well.8 See Johnson v. Am. Nat’l Prop. & Cas. Cos., 2019 WL 463026, at *5 (D. Colo.

   Feb. 6, 2019).

          Here, the Court has determined that as ANIs, Plaintiffs’ Soft Costs are not

   covered under the Policy. As a result, Plaintiffs cannot demonstrate that Defendant

   breached the insurance contract, much less that it did so in bad faith.9


          8
             The Court notes that in Defendant’s Motion for Summary Judgment, which is not yet
   ripe for review, Defendant states: “To the extent that this Court grants Travelers’ Early Motion
   for Partial Summary Judgment regarding the absence of coverage under the Policy, summary
   judgment on the remaining claims against Travelers is appropriate as there can be no claim for
   bad faith in the absence of coverage.” (ECF No. 63 at 2.)
          9
              In Plaintiffs’ Motion, they state that “Plaintiffs, as CCH’s assignees, are ANIs under the
   Policy.” (ECF No. 38 at 6.) In a footnote to that statement, Plaintiffs state: “The parties
   stipulated to this and MSMF ¶¶ 1–9, below, solely for the purposes of their Early MSJs.
   Plaintiffs reserve their right to claim they are ‘insureds’ under the Policy even if they’re not ANIs
   under the Policy. The Parties’ dispute over whether Plaintiffs are insureds (as ANIs or
   otherwise) under the Policy will not be resolved in these cross-motions. (Doc. 36, ¶ 4.).” (Id. at
   6 n.1.)
            In a footnote in Plaintiffs’ response to Defendant’s Motion, Plaintiffs state: “As Travelers
   [sic] indicates in footnote 1 of its Early PMSJ, if Additional Named Insureds cannot recover Soft
   Costs, Plaintiffs intend to argue they had coverage as Named Insureds or were otherwise
   insured under the policy.” (ECF No. 46 at 8 n.1.)
            As such, Plaintiffs purport to reserve the right to assert an argument they should have
   asserted here but did not. That tactical decision appears to be predicated on a
   misapprehension of the Court’s applicable Revised Practice Standard. Nothing in that Practice
   Standard precludes the Court from disposing of all claims and issues on an Early Motion for
   Partial Summary Judgment, if the facts and law permit it to do so. Plaintiffs were clearly on
   notice that their status as insureds under the Policy, vel non, was the key, central legal issue
   joined in the Cross Motions. As such, Plaintiffs should have asserted and developed all of their
   arguments bearing on this dispositive dispute in the course of briefing the Cross Motions. The
   responsibility for purporting to hold other, non-developed arguments, in reserve for a later date

                                                    16
Case 1:19-cv-03295-WJM-SKC Document 76 Filed 12/31/20 USDC Colorado Page 17 of 17




                                          IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Defendant Travelers Property Casualty Company of America’s Early Motion for

          Partial Summary Judgment (ECF No. 37) is GRANTED;

   2.     Plaintiffs Downtown Lofts LIHTC LLLP and Downtown Lofts PAB LLLP’s Early

          Motion for Partial Summary Judgment (ECF No. 38) is DENIED;

   3.     All of Plaintiffs’ claims are dismissed with prejudice;

   4.     Judgment shall enter in favor of Defendant and against Plaintiffs, and Defendant

          shall have its costs upon compliance with D.C.COLO.LCivR 54.1; and

   5.     The Clerk shall terminate this action.


          Dated this 31st day of December, 2020.

                                                                BY THE COURT:




                                                                William J. Martínez
                                                                United States District Judge




   is to be borne solely by Plaintiffs. Accordingly, the Court declines to permit further briefing and
   will dismiss this action in its entirety.

                                                   17
